DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 11/15/2021.
	Claims 1-20 are pending and examined.
Response to Arguments
Applicant’s arguments filed on 11/15/2021 have been fully considered.
Claims 1 and 18 are rejected under new grounds of rejection with a new reference applied.
Per claims 3-6 and 15, applicant’s arguments are persuasive. The previously issued rejections are withdrawn.
Per claim 8, applicant argued (page 17) that Haischt does not teach machine learning. Specifically, applicant argued “Haischt does not teach using machine learning as that phrase is understood by those of ordinary skill within the art. Haischt is silent to machine learning or any other artificial intelligence technique to identify specifications of parameters that are passed to the AUT to transition from first to second GUI objects”. The examiner respectfully disagrees. Haischt suggests “performing machine learning to identify specifications of the parameters of which the values are passed to the AUT in transitioning from the first GUI object to the second GUI object” (claims 1 and 5, column 6, line 1-60; analyzing GUI elements to automatically identify features of GUI elements, features including parameters associated with user actions on GUI elements, these actions can result in transition from one GUI element to another GUI element; such as “onClick:openWindowX” “onClick:changeVarableValueOfOtherGUlElementToX”). The examiner interprets machine learning in above claim limitations as analysis (learning) performed by a computer (machine) to determine identify) parameters of a GUI object that causes transitioning from one GUI object to another GUI object. As shown above, Haischt suggests the claim limitations. Applicant is advised to further clarify the machine learning step in the claim (such as building a model, training the model using data, etc.)

The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Behl et al. (US PGPUB 2010/0070929) hereinafter Behl, in view of Sayed et al. (US PGPUB 2011/0173239) hereinafter Sayed, in view of Haischt et al. (US patent 9600401) hereinafter Haischt.

Per claim 1, Behl discloses a computer implemented method of “generating, for display, a directed graph for an application hosted at a host computing device, based on a plurality of test flows, by monitoring interaction with a graphical user interface (GUI) of the application at a client computing device and monitoring communication from the client computing device to the host computing device resulting from the interaction” (claim 1; paragraphs [0029]-[0032][0005][0006]; monitor and intercept communications between a client and a web application hosted on a web server; a recorder the records a plurality of clickstreams, user interactions with GUI of the application such as clicks on pages); “wherein each test flow traverses a plurality of application objects of the application via a plurality of GUI events, each GUI event associated with a transition from a first GUI object of the application to a second GUI object of the application, the GUI event representing the interaction with the GUI of the application resulting in the transition, wherein the directed graph comprises a plurality of nodes, each  node corresponding to a GUI object of the application and each edge corresponding a GUI event of the application” (paragraphs [0029]-[0032]; analyzing a clickstream sequence of navigation interactions performed by a user on the GUI, to generate a pageflow that contains transition from one page (GUI object) to another page with a user action (GUI event); generating a graph for visualization, the graph contains interconnected nodes representing pages sequentially traversed by the user, each links/edge represents a user action that result in transition from one page to another page).
While Behl discloses monitoring user interactions from a client to an application hosted on a web server, Behl does not explicitly disclose the monitored GUI events “encompassing values of parameters passed within the communication from the client computing device to the host computing device resulting from the interaction, the parameters identifying a GUI element of the first GUI object that has been selected to cause the transition”. However, Sayed suggests the above (paragraphs [0013][0014]; monitoring and records GUI events of a web application, intercept data relating to inputs into web application from the user (such as user input to GUI widget), store the GUI events into a log file for replay; the stored event information includes input object's identification (an ID number assigned to the input object) and any relevant parameters relating to the input event. For example, if the input object is a text field widget, a relevant parameter for the input event may be the current text string that has been input into the text field by a user). Behl further discloses recording GUI events data that causes GUI transitions (paragraphs [0029]-[0032]; analyzing a clickstream sequence of navigation interactions performed by a user on the GUI, to generate a pageflow that contains transition from one page (GUI object) to another page with a user action (GUI event)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
While Behl discloses monitoring user interactions from a client to an application hosted on a web server, Behl does not explicitly state the application is an application under test (AUT) and performing testing of the AUT using the directed graph that has been generated. However, Haischt suggests the above (claim 1; a method testing automatically GUI of an application under test, generating a graph of GUI elements to be tested, with interconnected nodes; based on the generated graph, automatically identify test routines to test the GUI elements in the graph, perform the test routines to test the GUI elements of the application under test; claim 17; computer readable media storing instructions to perform GUI testing using a flow graph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Behl, Sayed and Haischt to utilize Haischt’s automated test method to generate a graph of GUI elements of an application under test, and to identify and execute test routine to test the GUI elements of the application under test; as Haischt’s automated test method facilitates testing of application GUI which often is time consuming and requires manual labor (Haischt, column 1, line 5-28).

Per claim 2, Behl further suggests “wherein the directed graph for the AUT is generated based on the test flows without direct analysis of any source code of the AUT” (paragraphs [0029]-[0032]; analyzing a clickstream sequence of navigation interactions performed by a user on the GUI, to generate a pageflow that contains transition from one page (GUI object) to another page; generating a graph for visualization; the graph is generated without analysis of any source code).

performing machine learning to identify specifications of the parameters of which the values are passed to the AUT in transitioning from the first GUI object to the second GUI object” (claims 1 and 5, column 6, line 1-60; analyzing GUI elements to automatically identify features of GUI elements, features including parameters associated with user actions on GUI elements, these actions can result in transition from one GUI element to another GUI element; such as “onClick:openWindowX” “onClick:changeVarableValueOfOtherGUlElementToX”).

Claim 18 recites similar limitations as claim 1. Therefore claim 18 is rejected under similar rationales as claim 1.

Claims 7, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Behl, in view of Sayed, in view of Haischt, and in view of Dion (US patent 5933640).

Per claim 7, Behl does not explicitly teach “detecting a GUI event that has not been traversed by the test flows; and suggesting a user select the GUI event that has not been traversed by the 5 test flows”. However, Dion suggests the above (claim 1; column 3, line 11-45; analyzing source code of an application to create a flow graph (with interconnected nodes) of application components, monitoring execution of the application, which application components are executed and which application component are unexecuted; providing/suggesting a list of unexecuted (untested) components to a user for further testing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Behl, Sayed, Haischt and Dion to analyze source code to detect GUI components/nodes and edges not traversed by previous test flows (i.e. a click to invoke the GUI component has not been performed), provide the list of unexecuted (untested) GUI components to a user for further testing (they need to be invoked with user interactions); this would 

Per claim 14, Behl does not explicitly teach “analyzing the test flows against the directed graph to assess coverage of the directed graph by the test flows”. However, Dion suggests the above (claim 1; column 3, line 11-45; analyzing source code of an application to create a flow graph (with interconnected nodes) of application components, monitoring execution of the application, to determine coverage data, to determine which application components are executed and which application component are unexecuted; provide a list of unexecuted (untested) components to a user for further testing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Behl, Sayed, Haischt and Dion to determine test coverage data, comparing tested components to all components, provide the list of unexecuted (untested) GUI components to a user for further testing (they need to be invoked with user interactions); this would resulted in a more complete test coverage of GUI elements in an application, to ensure the quality of the application under test.

Per claim 16, Dion further suggests “identifying the GUI objects and the GUI events absent from a specified set of the test flows, based on the directed graph; and modifying the specified set of the test flows to traverses the GUI objects and the GUI events that have been identified” (claim 1; column 3, line 11-45; generating a flow graph (with interconnected nodes) of application components, monitoring execution of the application, to determine coverage data, to determine which application components are executed and which application components are unexecuted; provide a list of unexecuted (untested) components to a user for further testing; “The presentation also naturally suggests changes which can be made to the test to increase test coverage”. It would have been .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behl, in view of Sayed, in view of Haischt, and in view of Bates et al. (US PGPUB 2016/0306734) hereinafter Bates.
Per claim 9, Behl does not explicitly teach “performing GUI event-level debugging the AUT using the directed graph that has been generated, in a step-by step manner and/or using one or more breakpoints added to the directed graph”. However, Bates suggests the above (Fig. 3; paragraphs [0042][0043][0018][0025]; a debugging system to generate a flow graph of a test program execution, allow a user to insert breakpoints on the elements of the flow graph; when the program execution hits a breakpoint, the debugging system allows step by step debugging of the program). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Behl, Sayed, Haischt and Bates to incorporate the flow graph into a debugging system of Bates, allows a user to insert breakpoints and perform other debugging operations on the flow graph; the helps a user to debug and resolve errors found in the testing of the application GUI.
Claim 19 is rejected under similar rationales as claim 9.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Behl, in view of Sayed, in view of Haischt, and in view of Bates, and in view of Tzoref et al. (US PGPUB 2009/0113399) hereinafter Tzoref.
Per claim 10, Behl does not explicitly teach “receiving identification of a selected edge connecting a first node to a second node of the directed graph; and responsively displaying values of parameters encompassed by the GUI event corresponding to the selected edge”. However, Tzoref in view of Bates suggest the above (Tzoref: claims 17 and 18; in a debugger, generating a flow graph 

Per claim 11, Behl does not explicitly teach “receiving identification of a selected edge at which a breakpoint has been added, the selected edge connecting a first node to a second node of the directed graph; causing the AUT to reach a GUI object corresponding to the first node; and displaying values of parameters that are to be passed to the AUT to transition from the GUI object corresponding to the first node to a GUI object corresponding to the second node, as encompassed by the GUI event corresponding to the selected edge”. However, Tzoref in view of Bates suggest the above (Tzoref: claims 17 and 18; in a debugger, generating a flow graph (nodes connected by edges) of a program execution, a user can select an edge to receive information on the edge (score values, program locations); Bates further discloses (paragraphs [0042][0043][0018]; a debugging system to generate a flow graph of a test program execution, allow a user to insert breakpoints on the elements of the flow graph; a debugger to allow a user to display and modify program variables, values and states during program execution, thereby forcing program executing to a specific node (i.e. changing a variable value in a conditional branch operation)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Behl, Sayed, Haischt, Bates and Tzoref to provide a debugging system that allow a user to select an element (edge) on a flow graph .

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Behl, in view of Sayed, in view of Haischt, and in view of Kalayci (US PGPUB 2014/0351797).
Per claim 12, Behl does not explicitly teach “GUI event-level fault-injection testing the AUT using the directed graph that has been generated”. However, Kalayci suggests the above (claim 11; injecting a fault on a node representing an application component in the applicant’s call graph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Behl, Sayed, Haischt and Kalayci to inject a fault on a node representing a GUI element in the GUI flow graph; to test the response of the GUI element under different input conditions; to ensure the GUI of the application under test is robust.
Claim 20 is rejected under similar rationales as claim 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Behl, in view of Sayed, in view of Haischt, in view of Kalayci, in view of Bates, and in view of Tzoref.
Per claim 13, Behl does not explicitly teach “receiving identification of a selected edge connecting a first node to a second node of the directed graph; modifying values of parameters encompassed by the GUI event corresponding to the selected edge; causing the AUT to reach the GUI object corresponding to the first node; and passing the modified values of the parameters encompassed by the GUI event corresponding to the selected edge, to the AUT”. However, Tzoref in view of Bates suggest the above (Tzoref: claims 17 and 18; in a debugger, generating a flow graph (nodes connected by edges) of a program execution, a user can select an edge to receive information on .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Behl, in view of Sayed, in view of Haischt, in view of Dion, and in view of Rushby et al. (US PGPUB 2006/0010428) hereinafter Rushby.
Per claim 17, Dion discloses generating application flow graph and determining test coverage data. Dion does not explicitly teach “identifying coverage redundancy of the GUI objects and the GUI events by a specified set of the test flows, based on the directed graph; and modifying the specified set of the test flows to reduce the coverage redundancy of the GUI objects and the GUI events by the specified set of the test flows”. Rushby suggests the above (paragraphs [0011][0012][0028][0037][0038]; generating a model (flow graph) of a system under test, generating test cases for the test model, analyzing coverage data for the test cases, determine and remove redundancies in the test cases, modify test cases to remove redundancies; “The inventive method overcomes this inefficiency in test sets by extending existing test cases to reach uncovered goals, rather than start each one afresh. Extension of existing test cases to reach uncovered goals eliminates much redundancy from the test set and it reduces the total number of test cases required to achieve coverage”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Behl, Sayed, Haischt, Dion and Rushby to analyze test coverage data to determine redundancies in the test flows (i.e. nodes visited by different test flows), and modify test flows to remove the redundancies; this would increase application test speed and efficiency).

Objected Claims
Claims 3-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193